UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-6194



In Re:   REGINALD L. FRAZIER,




                                                   Petitioner.



                            No. 04-6195



In Re:   REGINALD L. FRAZIER,



                                                   Petitioner.




                            No. 04-6196



In Re:   REGINALD L. FRAZIER,




                                                   Petitioner.
 On Petitions for Writ of Coram Nobis and Writ of Habeas Corpus.
               (CA-29-4; CA-02-6644-BO; CA-03-1338)


Submitted:   May 28, 2004                 Decided:    June 30, 2004


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petitions denied by unpublished per curiam opinion.


Reginald L. Frazier, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          These three original proceedings, filed in this court by

Reginald L. Frazier, have been consolidated for consideration.    In

No. 04-6194, Frazier seeks relief through a petition for coram

nobis, pursuant to the All Writs Act, 28 U.S.C. § 1651 (2000), and

the habeas corpus statute, 28 U.S.C. § 2254 (2000).      He asks for

the refund of all fines and fees paid to the North Carolina State

Bar Council, the United States District Court for the Eastern

District of North Carolina, and this court, along with one hundred

times those amounts as a sanction.     He also requests reinstatement

of his social security benefits.     As neither coram nobis nor the

§ 2254 habeas statute can provide the relief Frazier seeks, we deny

the petition.

          No. 04-6195 and No. 04-6196 seem to be untimely petitions

for rehearing of our decisions in In re Frazier, No. 03-6701, 2003

WL 21733141 (4th Cir. July 28, 2003) (unpublished), and        In re

Frazier, No. 03-1382, 2003 WL 1958771 (4th Cir. Apr. 28, 2003)

(unpublished).   As these final decisions are not subject to such

attack, see Fed. R. App. P. 40(a)(1), we deny the petitions.

          Although we grant Frazier leave to proceed in forma

pauperis in each case, we deny his motions for writ of coram nobis

and writ of habeas corpus.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                               - 3 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                         PETITIONS DENIED




                                   - 4 -